UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5074 Dreyfus BASIC U.S. Mortgage Securities Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Basic Us Mortgage Securities Fund September 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes100.4% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.0% Capital One Prime Auto Receivables Trust, Ser. 2007-2, Cl. A3 4.89 1/15/12 2,556 Asset-Backed Ctfs./Home Equity Loans.3% Countrywide Asset-Backed Certificates, Ser. 2007-4, Cl. M5 6.92 9/25/37 125,000 17,636 Equivantage Home Equity Loan Trust, Ser. 1996-2, Cl. A4 8.05 6/25/27 236,886 218,234 Commercial Mortgage Pass-Through Ctfs..3% GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 0.74 3/6/20 325,000 a,b Residential Mortgage Pass-Through Ctfs..7% Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2002-19, Cl. B1 6.01 11/25/32 305,165 a 242,361 GMAC Mortgage Corp. Loan Trust, Ser. 2004-J1, Cl. M3 5.50 4/25/34 620,832 254,023 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.37 12/25/34 187,202 a 152,975 U.S. Government Agencies/Mortgage-Backed91.6% Federal Home Loan Mortgage Corp 4.50%, 12/1/24 - 6/1/39 1,263,855 c 1,327,800 5.00%, 9/1/35 - 12/1/35 576,584 c 609,411 5.50%, 3/1/38 518,020 c 549,920 Stripped Security, Interest Only Class, Ser. 1987, Cl. PI, 7.00%, 9/15/12 5,099 c,d 253 Federal National Mortgage Association 4.50% 4,780,000 c,e 4,978,666 5.00% 2,470,000 c,e 2,597,746 6.50% 1,745,000 c,e 1,902,868 4.00%, 1/1/25 544,606 c 570,499 5.00%, 1/1/18 - 11/1/39 2,088,507 c 2,224,517 5.50%, 11/1/38 - 9/1/39 3,043,535 c 3,255,209 6.00%, 4/1/35 361,913 c 393,212 Government National Mortgage Association I 5.00% 3,930,000 e 4,184,837 5.50% 1,285,000 e 1,381,575 6.50% 655,000 e 720,193 4.50%, 5/15/39 - 9/15/40 7,619,332 8,060,701 5.00%, 5/15/33 - 9/15/39 5,851,530 6,271,878 5.50%, 6/15/20 - 9/15/39 10,572,734 11,488,751 6.00%, 10/15/19 - 9/15/39 4,339,746 4,733,367 6.50%, 3/15/11 - 2/15/39 240,786 266,284 7.00%, 1/15/24 - 2/15/24 20,400 23,194 7.50%, 12/15/23 5,657 6,418 8.00%, 1/15/22 - 12/15/22 108,289 125,371 8.50%, 1/15/20 - 3/15/22 19,949 23,274 9.00%, 11/15/19 - 11/15/22 5,730 6,598 9.50%, 9/15/19 - 10/15/20 2,887 3,350 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 123,767 123,790 Government National Mortgage Association II 4.50%, 10/1/33 660,000 e 694,444 4.50%, 10/21/39 3,005,000 e 3,165,581 5.00% 7,530,000 e 8,033,531 4.50%, 12/20/39 484,817 511,776 5.00%, 9/20/33 - 6/20/35 1,679,271 1,802,382 5.50%, 1/20/34 - 9/20/35 2,673,296 2,884,599 6.00%, 6/20/35 - 2/20/39 4,763,346 5,195,779 6.50%, 6/20/31 - 7/20/31 195,184 218,501 7.00%, 12/20/27 - 8/20/31 347,294 394,583 9.00%, 1/20/20 - 7/20/25 11,146 12,999 9.50%, 9/20/21 - 12/20/21 7,146 8,275 U.S. Treasury Notes7.5% 2.38%, 10/31/14 2.75%, 11/30/16 3.25%, 5/31/16 950,000 f 3.38%, 11/15/19 3.50%, 5/31/13 4.50%, 2/28/11 Total Bonds and Notes (cost $83,949,055) Principal Short-Term Investments28.8% Amount ($) Value ($) U.S. Treasury Bills 0.11%, 10/14/10 0.12%, 10/21/10 9,060,000 g 0.14%, 11/18/10 Total Short-Term Investments (cost $24,708,090) Other Investment2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,366,000) 2,366,000 h Total Investments (cost $111,023,145) 132.0% Liabilities, Less Cash and Receivables (32.0%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2010, these securities had a market value of $85,769,404 or 0.3% of net assets. c The Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Notional face amount shown. e Purchased on a forward commitment basis. f Security, or portion thereof, on loan. At September 30, 2010 the market value of the fund's securities on loan was $996,308 and the market value of the collateral held by the fund in U.S. Government and Agency securities was valued at $1,026,620. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $112,049,765. Net unrealized appreciation on investments was $2,425,867 of which $3,083,256 related to appreciated investment securities and $657,389 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) U.S. Government & Agencies 99.1 Short-Term/Money Market Investments 32.8 Asset/Mortgage-Backed 1.3  Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 9/30/2010 ($) Financial Futures Long U.S. Treasury 5 Year Notes 18 2,175,609 December 2010 5,203 U.S. Treasury 10 Year Notes 7 882,328 December 2010 18,703 STATEMENT OF OPTIONS WRITTEN September 30,2010(Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 (Premiums received $32,250) 2,150,000 a BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 238,431 - Commercial Mortgage-Backed - 287,854 - Mutual Funds 2,366,000 - - Residential Mortgage-Backed - 649,359 - U.S. Government Agencies/Mortgage-Backed 78,752,132 - U.S. Treasury - 31,123,074 - Other Financial Instruments: Futures++ 23,906 - - Liabilities ($) Other Financial Instruments: Options Written (88) + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and options transactions are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BASIC U.S. Mortgage Securities Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 By: /s/ James Windels James Windels, Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
